United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-1862
                                   ___________

Roy E. Cheatham,                        *
                                        *
             Appellant.                 *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri
St. Louis University,                   *
                                        *     [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: December 17, 1998

                                  Filed: January 11, 1999
                                   ___________

Before BEAM, FLOYD R. GIBSON, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

       Roy E. Cheatham appeals the district court's grant of summary judgment in
favor of St. Louis University. Having carefully reviewed the record in connection with
the parties' briefs, we conclude that the district court correctly granted summary
judgment. This appeal involves the application of simple and well-settled principles.
Extensive discussion would serve no useful precedential purpose. We therefore affirm
the district court without further discussion. See 8th Cir. R. 47B.
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -2-